Citation Nr: 0021401	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  89-26 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
disease with gastritis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
scars of the right shoulder, right upper arm, right hand, 
right side of the face, left side of the head, and a bruised 
right eye, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
November 1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1986 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a noncompensable 
percent rating for duodenal ulcer disease.  The veteran 
established an increased rating of 10 percent for a duodenal 
ulcer by means of an April 1990 rating decision.  However, as 
that rating does not represent a full grant of benefits 
sought on appeal this claim remains before the Board.  This 
appeal also arises from an April 1990 rating decision which 
established entitlement to service connection for scars and 
assigned the disability a 10 percent rating.

The claim of entitlement to an increased rating for duodenal 
ulcer disease with gastritis was previously before the Board 
and was the subject of a February 1990 remand which sought 
development of the evidence.  Both of these claims were 
before the Board and were the subject of a July 1995 remand 
which sought to develop the evidence.  The requested 
development has been completed and these claims are again 
before the Board.

The claim of entitlement to an increased rating for scars is 
discussed in the remand attached to this decision.



FINDINGS OF FACT

1.  The veteran's duodenal ulcer disease with gastritis is 
productive of continuous moderate symptomatology.

2.  At all times pertinent to this evaluation, the veteran's 
service-connected scars resulted in no more than moderate 
disfigurement.

3.  The veteran's scar of the left parietal region is shown 
to be tender.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating of 20 
percent, but not greater, for duodenal ulcer disease with 
gastritis are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Codes 7305, 7307 (1999).

2.  The criteria for entitlement to an increased rating, 
greater than 10 percent, for service-connected scars of the 
right shoulder, right upper arm, right hand, right side of 
the face, left side of the head, and a bruised right eye are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 (1999).

3.  The criteria for entitlement to a separate rating of 10 
percent, but not greater, for a scar on the left side of the 
head are met based on that scar being tender and painful.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an increased rating for duodenal ulcer 
disease with gastritis.

The veteran contends that his duodenal ulcer disease with 
gastritis is more severe than currently evaluated, warranting 
an increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are supported by the 
evidence, and an increased rating of 20 percent, but not 
greater, is granted.

The veteran established service connection for a duodenal 
ulcer by means of a March 1956 rating decision, which 
assigned a noncompensable disability rating.  That rating was 
continued by an October 1986 rating decision, which is the 
subject of this appeal.

The February 1995 Board remand requested that the RO consider 
whether the veteran's gastritis was a service-connected 
disability, was a symptom of the veteran's service-connected 
duodenal ulcer disease, or was a separate and nonservice-
connected disability.  The RO obtained a rating board medical 
consultation, dated in April 1999, which provided an opinion 
that the veteran's gastritis was a symptom of and related to 
the duodenal ulcer disease.  The February 2000 supplemental 
statement of the case evaluated the veteran's duodenal ulcer 
disease and included consideration of the gastritis as a 
symptom of the service-connected disability.  Thus, the Board 
finds that consideration of entitlement to an increased 
rating for the service-connected disability of duodenal ulcer 
disease with gastritis is necessary as gastritis has been 
shown to be a symptom of the service-connected duodenal ulcer 
disease or of the underlying cause of the duodenal ulcer 
disease.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Duodenal ulcer disease is evaluated pursuant to 
the criteria found in Diagnostic Code 7305 of the Schedule.  
38 C.F.R. § 4.114 (1999).  Under those criteria, a rating of 
10 percent is warranted where the evidence shows mild 
duodenal ulcer with recurring symptoms once or twice yearly.  
A rating of 20 percent is warranted where the evidence shows 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times per year averaging ten days or 
more in duration, or with continuous moderate manifestations.  
A rating of 40 percent is warranted where the evidence shows 
moderately severe duodenal ulcer, less than severe, but with 
impairment of health manifested by anemia and weight loss; or 
with recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times per year.  
38 C.F.R. § 4.114 (1999).

Gastritis is evaluated pursuant to the criteria found in 
Diagnostic Code 7307 of the Schedule.  38 C.F.R. § 4.114 
(1999).  Under those criteria, a rating of 10 percent is 
warranted where the evidence shows chronic hypertrophic 
gastritis identified with gastroscope with small nodular 
lesions and symptoms.  A rating of 30 percent is warranted 
where the evidence shows chronic hypertrophic gastritis 
identified with gastroscope with multiple small eroded or 
ulcerated areas and symptoms.  38 C.F.R. § 4.114 (1999).

The Schedule also provides that ratings under Diagnostic 
Codes 7305 and 7307 will not be combined with each other.  A 
single evaluation will be assigned under the Diagnostic Code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114 (1999).

A January 29, 1986, VA medical report shows that the veteran 
had duodenal ulcer disease and was seeking help.  The 
examiner diagnosed duodenal ulcer disease.  A VA report of 
hospitalization dated from November 3, 1986, to December 5, 
1986, shows that the veteran was diagnosed with peptic ulcer 
disease and chronic gastritis.  Endoscopic study was done 
showing a stenotic lesion at the antrum and a diagnosis of 
deformed pylorus probably secondary to peptic ulcer scarring.  
The biopsy finding was chronic gastritis.  A January 5, 1987, 
VA medical report shows that the veteran had excessive 
salivation and a fetid odor.  The abdomen was nontender.  An 
esophageal hernia was considered.

A January 14, 1987, VA medical report shows that the veteran 
had a one week history of diarrhea with blackish stool and 
mild epigastric discomfort.  He was taking Tagamet and was 
constipated at times.  He had similar symptoms for many 
years.  He was also taking Mylanta.  There was no vomiting or 
weight loss.  The veteran was obese and in no acute distress.  
His abdomen was soft with active bowel sounds and no 
organomegaly or masses.  There was mild epigastric 
tenderness.  Rectal examination found brown stool.  The 
examiner diagnosed chronic peptic ulcer disease and 
psychophysiologic gastrointestinal disorder.  A January 29, 
1987, VA radiologic consultation report of an upper 
gastrointestinal examination and barium swallow found an 
essentially negative upper gastrointestinal examination 
except for minimal gastroesophageal reflux.

A September 8, 1987, VA medical report shows that the veteran 
had three episodes of hematochezia when young and that the 
night before he had started profuse rectal bleeding with no 
pain or vomiting.  The veteran was obese and in no acute 
distress.  The abdomen was soft with active bowel sounds and 
no masses or organomegaly.  Rectal examination showed brown 
stools.  Guaiac was negative.  There were no tenderness or 
masses.  The examiner diagnosed hematochezia by history.

A November 20, 1987, VA medical report shows that the veteran 
came for a refill of his medications with no complaints.  The 
examiner diagnosed duodenal ulcer disease by history which 
was stable.  A December 7, 1987, VA radiologic consultation 
report shows a normal abdominal sonogram.  A December 23, 
1987, VA radiologic consultation report shows a grossly 
normal small bowel series except for rapid transit time with 
barium reaching the large bowel in 30 minutes.

A January 5, 1988, VA medical report shows that the veteran 
was taking Tagamet.  He complained of waking at 2:00 a.m. due 
to epigastric distress.  The pain was alleviated by antacid.  
There was no melena.  He had rectal bleeding three to four 
months prior.  There was no more bleeding.  The examiner 
provided an impression of chronic peptic ulcer disease and 
proposed to rule out rectal bleeding and polyp.

A February 22, 1988, VA medical report shows that the veteran 
underwent endoscopy.  The examiner found prepyloric erosion 
of the stomach.  The duodenal bulb was normal.  The esophagus 
was easily passed with good peristalsis.  The examiner 
diagnosed prepyloric erosion.  The examiner noted that the 
scope was advanced to the hepatic fixture.  There were no 
masses, polyps, or further lesions seen at 25 centimeters.  
Biopsies were made for schistosomiasis.

At a March 2, 1988, hearing, the veteran's representative 
stated that the veteran had an active duodenal ulcer.  The 
veteran stated that he had a duodenal ulcer and a peptic 
ulcer.  He stated that he took Tagamet.

A March 14, 1988, VA medical report shows that the veteran 
complained of epigastric pain with heartburn.  The examiner 
diagnosed peptic ulcer disease.

An undated VA gastrointestinal examination probably conducted 
on March 14, 1990, is handwritten and in large part 
illegible.  That report shows that the veteran stated that he 
had a mild hiatal hernia with gastroesophageal reflux and a 
prepyloric ulcer.  Recently, he was essentially asymptomatic 
from a gastrointestinal standpoint.  He was also known to 
have schistosomiasis and polypoid lesions.  The veteran was 
well-developed and well nourished.  He was five feet and 
seven inches tall and weighed 217 pounds.  The abdomen was 
soft.  There was mild epigastric tenderness.  The examiner 
diagnosed duodenal ulcer disease, hiatal hernia with reflux 
esophagitis, diverticular disease of the colon, and 
schistosomiasis.

A March 21, 1988, VA radiologic consultation report of a 
barium enema shows diverticuli formation at the colon.  There 
were questionable small polypoid lesions along the descending 
colon.  A May 13, 1988, VA consultation sheet shows that the 
veteran was diagnosed with prepyloric erosion and chronic 
peptic ulcer disease.

A May 17, 1988, VA medical report shows that the veteran had 
epigastric distress only with spicy or greasy foods which he 
avoided.  He had alternating constipation and diarrhea for 
many years, handled with laxatives.  The examiner provided an 
impression of controlled peptic ulcer disease.  A May 26, 
1988, VA medical report shows an assessment of reflux 
esophagitis and peptic ulcer disease.  The veteran was not 
following proper anti-reflux procedures and was instructed in 
those procedures.

A June 30, 1988, VA medical report shows that the veteran had 
reflux esophagitis and peptic ulcer disease.  He had no 
heartburn.  He took Mylanta as needed.  The abdomen was soft 
and nontender.  The examiner noted that the veteran was 
stable in his current regimen.  An August 9, 1988, VA medical 
report shows that the veteran complained of constipation.  
The veteran was clinically stable.

A September 21, 1988, VA medical report shows that the 
veteran underwent endoscopy which discovered an esophageal 
lesion at sixteen centimeters.  The examiner proposed to rule 
out cancer.  A June 26, 1989, VA medical report shows that 
the veteran denied abdominal pain.  He complained of black 
stools and was taking Ferrous Sulfate.  There was no 
hematemesis.  The veteran was asymptomatic of 
gastrointestinal symptoms.

An April 9, 1990, VA medical report shows that the veteran 
complained of chronic mid-epigastric acidity.  The abdomen 
had positive peristalsis.  The examiner provided an 
assessment of chronic peptic ulcer disease which was 
symptomatic.

At an August 17, 1992, hearing, the veteran stated that he 
took medication for his ulcers every day.  He couldn't eat 
salty or spicy food.  He also took Maalox.  He stated that 
pain from the ulcers affected him daily.  Sometimes his 
stomach was totally swelled up and sometimes it was totally 
empty.  He stated that the ulcer became active from time to 
time and it bled.

An August 23, 1993, VA examination shows that the veteran 
took Zantac and Maalox.  He complained of heartburn and 
epigastric burning pain, mostly on an empty stomach.  The 
abdomen was soft, depressible, and nontender.  There was no 
hepatosplenomegaly.  No masses were palpable.  Peristalsis 
and stools were normal.  The veteran was not anemic.  There 
was no history of periodic vomiting.  There was no recurrent 
hematemesis or melena.  He had epigastric pain occurring 
almost on a daily basis.  The examiner diagnosed duodenal 
ulcer disease, with the disease not documented on 
examination.

A July 14, 1994, VA medical report shows that the veteran 
weighted 227 pounds and had lost five pounds since his last 
visit.  He was following his diet more closely.

An August 22, 1995, VA stomach examination shows that the 
veteran complained of daily heartburn and epigastric burning 
pain, particularly on an empty stomach.  He had been given 
Maalox and Zantac for control of those symptoms, neutralizing 
and decreasing gastric acid production.  His clinical picture 
was nonspecific and the examiner felt it could also be 
gastritis or esophagitis due to acid regulation or even 
duodenitis with or without an active ulcer crator.  There was 
no history of gastrointestinal bleeding in recent years.  
Objective examination found the veteran markedly obese, 
standing five feet seven inches tall and weighing 230 pounds.  
The abdomen was soft, depressible, and tender in the 
epigastrium without rebound.  There was no visceromegaly.  No 
masses were palpable.  Peristalsis was normal.  Stools were 
normal.  The veteran's weight was 230 pounds, which was his 
maximum weight in the previous year.  The veteran was not 
anemic.  There was no periodic vomiting, hematemesis, or 
melena.  There was recurrent epigastric pain.  The examiner 
reviewed diagnostic tests in September 1991, which showed 
hiatal hernia, gastroesophageal reflux, and duodenal ulcer 
disease, and August 1993, which showed no gastrointestinal 
problems.  Repeat studies were requested.  The examiner 
provided final diagnoses of gastritis due to acid peptic 
disease, duodenitis due to duodenal ulcer disease, and 
esophagitis due to gastroesophageal reflux in the presence of 
hiatal hernia.  The examiner also noted unrelated 
gastrointestinal problems of diverticular disease of the 
colon and a history of schistosomiasis.  Repeated barium 
studies showed only a large gastroesophageal reflux.

An August 25, 1995, radiology diagnostic report shows that 
the esophagus was delineated.  Specifically, valleculae and 
the pyriform sinuses were symmetrically normal.  The cervical 
thoracic esophagus showed normal distensibility.  The mucosa 
was normal.  Stenotic lesions were seen.  There was no 
evidence of a hiatal hernia.  Large gastroesophageal reflux 
was seen fluoroscopically.  The stomach distended adequately 
without evidence of ulcerations or mass.  Duodenal bulb and 
sweep were unremarkable.  The examiner provided an impression 
of large gastroesophageal reflux.

A November 17, 1995, VA aid and attendance examination shows 
that the veteran gave a history of a hiatal hernia with 
gastroesophageal reflux for which he had received treatment 
with Zantac and Maalox.  He also provided a history of 
intestinal diverticulosis.  The examiner diagnosed peptic 
ulcer disease with chronic gastritis, hiatal hernia with 
gastroesophageal reflux by history, and a history of 
diverticulosis.

A February 20, 1998, VA medical report shows that the veteran 
complained of epigastric pain, bloating, a fullness 
sensation, regurgitation, and heartburn.  There was no 
history of melena.  He had a past history of hematemesis 
(apparently due to ulcer).  A September 2, 1998, VA medical 
report shows that the veteran had epigastric discomfort with 
a burning sensation in the epigastric area.  He complained of 
mild nausea.  There was no weight loss, constipation, or 
diarrhea.  The examiner diagnosed peptic ulcer disease.

A February 12, 1999, VA examination notes a history of peptic 
ulcer disease (duodenal).  The veteran referred two episodes 
of rectal bleeding in 1955 and 1958.  There was no history of 
additional admissions due to melena nor lower 
gastrointestinal bleeding.  The veteran complained of 
epigastric pain and heartburn, relieved with food ingestion 
and stated those symptoms had been present since diagnosis of 
his ulcer.  Upper endoscopy could not be performed because of 
the veteran's cardiac condition.  The veteran had a positive 
examination for bacteria and was treated for three weeks with 
antibiotic therapy and Prevasid in August 1998.  He reported 
a relief of gastric symptoms after that treatment.  The 
veteran denied vomiting.  He denied hematemesis and provided 
a history of melena episodes as listed above.  He was taking 
Prevacid.  There was no history of circulatory disturbances 
after meals.  There were no hypoglycemic reactions.  The 
veteran complained of alternating diarrhea and constipation.  
The veteran complained of epigastric pain associated with 
nausea and gastric distention almost daily lasting from five 
to seven minutes.  Objective examination found that the 
veteran weighed 242 pounds and was obese.  The abdomen bowel 
sounds were positive.  The abdomen was soft and depressible.  
A barium swallow and upper gastrointestinal series performed 
in August 1998 was reported normal.  The examiner diagnosed 
chronic duodenal ulcer.

The Board finds that an increased rating of 20 percent, but 
not greater, is warranted for the veteran's duodenal ulcer 
disease with gastritis.  The Board has evaluated the 
veteran's duodenal ulcer symptomatology and finds that the 
veteran complains of continuous moderate symptomatology.  The 
veteran has complained of epigastric pain and alternating 
diarrhea and constipation on a continuous basis, as well as 
periodic other symptoms.  Therefore, the Board finds that the 
veteran's symptomatology constitutes continuous moderate 
symptomatology during the entire appeal period.  In making 
this determination, the Board has also considered the 
symptomatology of the veteran's gastritis in finding that 
elevation to the higher level of the 20 percent rating is 
warranted in part due to the overall symptomatology as the 
veteran's gastritis symptomatology contributes to his having 
continuous symptomatology.

The Board finds that an increased rating of 40 percent is not 
warranted.  The evidence does not show that the veteran had 
anemia during this period.  His weight has remained stable or 
increased throughout the period being evaluated, thus the 
Board finds that the veteran does not exhibit weight loss.  
Furthermore, the Board finds that the evidence does not show 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times per year.

The Board has also evaluated the evidence of the veteran's 
gastritis in making the determination that the veteran's 
disability warrants an increased rating.  The Schedule 
provides for elevation to the next highest level evaluation 
where the severity of the overall disability warrants such 
elevation, while the disability will be rated under the 
Diagnostic Code which reflect the predominant disability 
picture.  The Board finds that the predominant disability 
picture is best rated under the Diagnostic Code for duodenal 
ulcer.  However, the evidence does show small lesions 
associated with the veteran's gastritis and symptoms of that 
gastritis are present.  The evidence does not show eroded or 
ulcerated areas associated with the gastritis.  While eroded 
areas were previously shown, they are not currently shown.  
The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the gastritis would warrant only a 10 percent 
rating, the Board finds that the symptomatology of the 
gastritis in conjunction with the near-continuous moderate 
symptomatology of the veteran's duodenal ulcer disease 
warrants a finding that the veteran suffers from continuous 
moderate symptomatology and an elevation in rating to the 
next highest level of 20 percent for his overall disability.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating of 20 percent, but not 
greater, for duodenal ulcer disease with gastritis are met 
and an increased rating of 20 percent, but not greater, is 
granted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7305, 7307 (1999).


II.  Entitlement to an increased rating for service-connected 
scars of the right shoulder, right upper arm, right hand, 
right side of the face, left side of the head, and a bruised 
right eye.

The veteran contends that his service-connected scars are 
more severe than currently evaluated, warranting an increased 
rating.  The veteran further contends that his scars should 
be assigned individual ratings.  After a review of the 
record, the Board finds that the veteran's contentions are 
supported by the evidence, to the extent that a separate 10 
percent rating is warranted for a tender scar of the left 
side of the head.  However, the Board finds that the 
veteran's contentions that an increased rating is otherwise 
warranted are not supported by the evidence, and to that 
extent his claim is denied.  The Board notes that the 
veteran's scars of the face and head are not separately rated 
as they, in conjunction, result in moderate disfigurement, 
and thus warrant only the single 10 percent rating.

The veteran established service connection for scars of the 
right shoulder, right upper arm, right hand, right side of 
the face, left side of the head, and bruised right eye by 
means of an April 1990 rating decision, which assigned a 10 
percent disability rating.  That original rating is the 
subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Scars are evaluated pursuant to the criteria 
found in Diagnostic Codes 7800 through 7805 of the Schedule.  
38 C.F.R. § 4.118 (1999).  The veteran's scars are not the 
result of burns and therefore will be evaluated pursuant to 
the criteria found in Diagnostic Codes 7800 and 7803 through 
7805.  Under the criteria found in Diagnostic Code 7800 for 
evaluation of disfiguring scars of the head, face, or neck, a 
noncompensable rating is warranted where the evidence shows 
slight disfiguring scars, a rating of 10 percent is warranted 
where the evidence shows moderately disfiguring scars, and a 
30 percent rating is warranted where the evidence shows 
severe disfiguring scars, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles.  
Under the criteria found in Diagnostic Code 7803, a rating of 
10 percent is warranted where the evidence shows superficial, 
poorly nourished scars, with repeated ulceration.  Under the 
criteria found in Diagnostic Code 7804, a rating of 10 
percent is warranted where the evidence shows superficial 
scars which are tender and painful on objective 
demonstration.  Under the criteria found in Diagnostic Code 
7805, scars will be rated on the limitation of the part 
affected.  38 C.F.R. § 4.118 (1999).

Although the veteran's disability may be rated under various 
diagnoses, the Schedule instructs the evaluator to avoid 
pyramiding.  In other words, the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14 (1999).  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in rating scars, the symptomatology rated by Diagnostic 
Codes 7800, 7803, 7804, and 7805 is not duplicative or 
overlapping and that those various manifestations may be 
separately rated.  Esteban v. Brown, 6 Vet. App. 259 (1994).

At a March 2, 1988, hearing, the veteran stated that he was 
assaulted in service by another serviceman who used a knife.  
The other serviceman received a Court Martial.  The veteran 
stated that he had scars on his hands, arms, shoulders, and 
head.

A March 14, 1990, VA examination shows that the veteran 
sustained lacerations of the right shoulder, right upper arm, 
right hand, right side of the face, left side of the face, 
and right eye.  The veteran complained of disfigurement and 
of problems like cramps leading to functional impairment in 
the fingers of the right hand.  Objective examination found a 
laceration scar two centimeters by 1.5 centimeters external 
to the right eyelid.  It was moderately disfiguring.  There 
was no functional limitation.  There was a four centimeter by 
0.5 centimeter healed scar of the left parietal region of the 
scalp.  The scar was tender but not visible as it was under 
hair.  There was a healed scar of the posterior right 
shoulder which was eleven centimeters by one centimeter.  
There was no functional limitation.  There was a nine 
centimeter by 0.5 centimeter well-healed, nontender, non-
adherent scar on the posterior lateral aspect of the mid 
third of the right arm.  There was no functional limitation.  
There were two scars four centimeter by 0.5 centimeters on 
the ventral aspect of the posterior third of the forearm.  
There was no functional limitation.  There was a three 
centimeter very thin scar of the right thenar region.  There 
was no limitation of function.  There was a thin, short, not 
visible eight centimeter scar extending from the first 
interosseous space to the thenar region.  There was no 
functional limitation.  The examiner diagnosed laceration 
scars as described.

At an August 17, 1992, hearing, the veteran stated that he 
had scars on his right hand, right eye, and left side of the 
head.  He stated that the scar on the left side of his head 
itched internally.  That was the one that caused the most 
damage initially and was the reason that he was suffering.  
He stated that it was now visible because he was bald.  He 
stated that he felt that the scar on the right eyelid was the 
cause of his decreased vision.  The veteran stated that he 
had problems with motion of the index and either the middle 
finger of thumb (the hearing transcript is unclear) of the 
right hand.  He stated that he had some loss of motion of 
those fingers.  

An August 25, 1993, VA scars examination notes that the 
veteran sustained laceration scars while on active duty.  
Objective examination found a two centimeter well-healed scar 
in the right upper eyelid at a lateral angle with no function 
limitation.  There was a 2.5 centimeter well-healed tender 
scar in the left parietal region, almost hidden by scalp 
hair.  It was nonadherent, with no functional limitation.  
There was a thin, eleven centimeter long, healed scar in the 
right scapular region with no limitation of function.  There 
was a thin eight centimeter long scar in the lateral aspect 
and proximal third of the right arm with no functional 
limitation.  The examiner diagnosed scars as described.  
Photographs of the scars were taken are included in the 
examination report.  Those photographs have been reviewed by 
the Board.

An October 4, 1995, VA scars examination found that the 
veteran had no symptoms in the scar areas.  He referred pain, 
numbness and cramps of the right index and middle fingers.  
He referred loss of vision in the right eye.  He had a 
history of non-insulin dependent diabetes mellitus.  
Objective examination noted two scars on the right eyelid, 
each of them two centimeters by one millimeter.  They had a 
linear shape with loss of color, but were not tender to 
palpation.  On the right forearm, the veteran had a three 
centimeter by one millimeter linear shape scar with loss of 
color which was not tender to palpation.  On the right hand, 
on the base of the thumb and the right index finger, there 
were two scars one centimeter by one millimeter in linear 
shape with loss of color.  On the right scapula there was a 
ten centimeter by 0.5 centimeter linear shape scar with loss 
of color which was not tender to palpation.  The scars were 
not inflamed or swollen.  The scars had no depression, had a 
good vascular supply, and there were no ulcerations.  They 
were not cosmetically disfiguring.  There were not limiting 
the function of the part affected.  There were no keloids.  
There was no adherence.  There were no herniations.  The 
examiner diagnosed residuals of right arm, hand, forearm, 
eye, scapula, and facial scars, healed, and clinical diabetic 
polyneuropathy.  The examiner provided an opinion that the 
etiology of the right bruised eye was the veteran's inservice 
injury.  However, at the examination the right eye was not 
bruised, was not with hematoma, and was not swollen.  The 
symptoms referred by the veteran on the scar areas of the 
right eye with loss of vision were due to his diabetes 
mellitus and diabetic polyneuropathy.

The Board finds that the criteria for entitlement to an 
increased rating for the veteran's scars of the right 
shoulder, right upper arm, right hand, right side of the 
face, left side of the head, and a bruised right eye are not 
met pursuant to the criteria for disfigurement, limitation of 
function, or ulceration.  The evidence does not show that any 
of the veteran's scars results in any limitation of function.  
Although the veteran had claimed cramps and loss of dexterity 
of the right hand, that symptom has not been clinically 
documented.  Although the veteran has claimed decreased 
vision in the right eye, that decreased vision is clinically 
attributed to his diabetes mellitus and diabetic 
polyneuropathy, not to his scars of the right eyelid.  The 
evidence does not show that any of the scars was poorly 
nourished with repeated ulceration.  Thus, the Board finds 
that an increased rating is not warranted based on limitation 
of function or ulceration.

The Board finds that the veteran's scars of the face and head 
result in no more than moderate disfigurement.  The Board has 
observed the pictures included in the veteran's examination 
report and the opinions of the various examiners which 
variously stated that there was no disfigurement and that 
there was moderate disfigurement.  The Board finds that in 
conjunction the veteran's scars of the head and face result 
in no more than moderate disfigurement, warranting the 
current 10 percent rating.

The veteran claims that his scars should be assigned 
individual ratings for disfigurement, resulting in greater 
compensation for disfigurement.  However, the Board notes 
that when the Court addressed the disfiguring aspects of 
facial scarring, the Court found that four disfiguring facial 
scars warranted only a single rating for disfigurement.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, the 
Board has evaluated the veteran's head and facial scarring 
jointly for the evaluation of any disfigurement produced by 
all the head and facial scars.  While the Board notes that 
two scars are shown to be on the veteran's eyelid, the Board 
finds that those scars are not productive of marked or 
unsightly deformity of the eyelid.  The Board further finds 
that the total disfigurement is not severe, thus an increased 
rating is not warranted for disfigurement.

However, the Board finds that a separate 10 percent rating is 
warranted for the veteran's scar on the left side of the 
head.  While the evidence fails to show that the other scars 
are tender and painful on objective demonstration, two VA 
examinations have found the veteran's scar on the left side 
of the head to be tender.  The veteran's scar on the left 
side of his head is visible and contributes to his 
disfigurement.  Therefore, pursuant to the holding of the 
Court in Esteban, the Board finds that is does not violate 
the prohibition of pyramiding to assign a separate 10 percent 
rating for the veteran's scar on the left side of the head, 
based upon clinical findings that the scar is tender.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for service-connected scars of the right shoulder, right 
upper arm, right hand, right side of the face, left side of 
the head, and a bruised right eye are not met and the 
veteran's claim therefor is denied.  However, the Board 
further finds that the criteria for entitlement to a separate 
rating of 10 percent, but not greater, for a scar on the left 
side of the head are met based on that scar, in addition to 
contributing to the veteran's moderate disfigurement due to 
scars of the head, is shown to be tender.  Therefore, a 
separate 10 percent rating is granted for the veteran's scar 
on the left side of the head.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(1999).





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating of 20 percent, but not 
greater, for duodenal ulcer disease with gastritis is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

Entitlement to an increased rating, greater than 10 percent, 
for service-connected scars of the right shoulder, right 
upper arm, right hand, right side of the face, left side of 
the head, and a bruised right eye is denied.

Entitlement to a separate rating of 10 percent for the 
veteran's scar of the left side of the head is granted 
pursuant to Diagnostic Code 7803, subject to the laws and 
regulations governing the disbursement of monetary benefits.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

